DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on 06/29/2022 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows: 
1.    Applicant respectfully submits that the cited prior art fails to teach the feature: "the touch wires comprise at least one dummy touch wire not connected to any one of the touch sensing electrodes of the TFT substrate”.  Embodiments of the present application disclosed in amended FIG. 3 and para. [0060], the embedded touch liquid crystal display includes the touch wires 210 and the dummy touch wires 210a which have same structures formed in a same layer a same process. Because the embedded touch liquid crystal display includes the dummy touch wires  10a which have same structures formed in a same layer by a same process as the touch wires 210. but are not connected to any one of the touch sensing electrode 205 of the TFT substrate, unevenness of the display can be prevented and the color shift at a large-viewing angle can be reduced.

2.      FIG. 1 of Morinaga construes that the touch lines 15/111 5/215/315/415/515/615 of Morinaga are analogous to the claimed touch wires, and construes that the at least one the touch lines 15/115/215/315/415/515/615 of Morinaga are analogous to the claimed dummy touch wire, and construes that the specific touch electrode 14 of Morinaga is analogous to the claimed touch sensing electrode. However, applicant respectfully submits that Morinaga still fails to disclose the above-emphasized feature "the touch wires comprise at least one dummy touch wire not connected to any one of the touch sensing electrodes of the TFT substrate”, as claimed in claim 1. Although the alleged touch wire 15 is not connected to the alleged touch sensing 14 in thee specific pixel indicated by the Examiner (see part of Fig. 1, with the Examiner's annotation), each of the alleged touch wires 15 is eventually connected to a corresponding one of the alleged touch sensing, electrodes 14 via contact holes 23, which is clearly disclosed in Fig. 1 and paras. [0045] and [0051] of Morinaga. In other words, there is no "dummy".

3.    Morinaga never teaches or suggests a dummy touch wire not connected to any one of the alleged touch sensing electrodes 15 of the TFT substrate to prevent unevenness of the display and reduce the color shift at a large-viewing angle. Therefore, it would not have been obvious to modify the device of Morinaga to include the dummy touch wires.

Examiner’s responses to Applicants’ ONLY arguments are follows:
1.       Examiner respectfully disagrees.  The amended FIG. 3 shows only "the touch wires comprise at least one dummy touch wire not connected to any one of the touch sensing electrodes of the TFT substrate” in a row arrangement horizontally from left to right. There is nowhere in the specification and drawing disclosed "the touch wires comprise at least one dummy touch wire not connected to any one of the touch sensing electrodes of the TFT substrate” in a column arrangement vertically from top to bottom.
Besides, the amended Fig. 3 fails to show the touch sensing electrode 205 in an arrangement of sub-pixels, data lines 220, and touch wires 210. The amended Fig. 3 show the touch sensing electrode 205 arranging outside sub-pixels, data lines 220, and touch wires 210.   
The beneficial effect: “unevenness of the display can be prevented and the color shift at a large-viewing angle can be reduced” [0060] can be the same with the same structure of "the touch wires comprise at least one dummy touch wire not connected to any one of the touch sensing electrodes of the TFT substrate” in a row arrangement horizontally from left to right. However, Morinaga also teaches “An object is to reduce a decrease in display quality” [0005] in similar manner with the above beneficial effect.

2.	The amended features in claims 1 and 9 should be rejected by Morinaga (US 20190391431) in Fig. 1: a transistor (TFT) substrate 311b disposed under the color filter substrate 311a and comprising a plurality of touch sensing electrodes [touch electrodes 14], a plurality of touch wires [touch lines 15, 115, 215, 315, 415,515 or 615] and a plurality of data lines [source lines 11j, 111j, 211j, 311j, 511j or 611j],  wherein the touch wires [touch lines 15, 115, 215, 315, 415,515 or 615] and date lines [source lines 11j, 111j, 211j, 311j, 511j or 611j] are disposed in parallel with each other in a same layer and the touch wires [touch lines 15, 115, 215, 315, 415,515 or 615] comprise at least one dummy touch wire not connected to the touch sensing electrodes [in a row arrangement horizontally from left to right, similar to the amended Fig. 3 shown], wherein each of the plurality of touch wires is disposed between adjacent two of the plurality of data lines in a second cycle different from the first cycle” as Fig. 1 below. However, in Fig. 1 of Morinaga, each of the alleged touch wires 15 is eventually connected to a corresponding one of the alleged touch sensing, electrodes 14 via contact holes 23 in a column arrangement vertically from top to bottom.

3.    In a row arrangement horizontally from left to right, similar to the amended Fig. 3 shown, Morinaga teaches a dummy touch wire not connected to any one of the alleged touch sensing electrodes 15 of the TFT substrate to prevent unevenness of the display and reduce the color shift at a large-viewing angle (with the same display structure) or, in the same manner, to reduce a decrease in display quality [0005] of Morinaga.  Moreover, in Fig. 1 of Morinaga each of the alleged touch wires 15 is eventually connected to a corresponding one of the alleged touch sensing, electrodes 14 via contact holes 23 in a column arrangement vertically from top to bottom.

However, there is nowhere in the specification and drawing disclosed the touch wires 210 connected to ONLY ONE the touch sensing electrode 205 and ALL dummy touch wires 210a not connected to any one of the touch sensing electrodes 205 in a column arrangement vertically from top to bottom as shown in the amended Fig. 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-5, 7-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morinaga (US 20190391431).

    PNG
    media_image1.png
    665
    953
    media_image1.png
    Greyscale

Regard to claims 1 and 9-11, Morinaga discloses an embedded touch liquid crystal display, comprising: 
a color filter (CF) substrate [CF substrate 11a or 311a] comprising 
a plurality of filters 11kR/11kG/11kB and 
a plurality of black matrices [a light blocking portion 111, an inter-pixel portion, a black matrix [0043]] between the plurality of filters arranged in a same layer, 
wherein the plurality of filters comprise at least a plurality of first filters 11kR, a plurality of second filters 11kG, and a plurality of third filters 11kB, which 
have colors different from each other, and 
are sequentially arranged in a first cycle, wherein the first cycle is equal to a number of colors of the filters of the color filter substrate; 
a transistor (TFT) substrate [an array substrate 11b or 311b]
disposed under the color filter substrate 311a and 
comprising a plurality of touch sensing electrodes [touch electrodes 14], a plurality of touch wires [touch lines 15, 115, 215, 315, 415,515 or 615] and a plurality of data lines [source lines 11j, 111j, 211j, 311j, 511j or 611j], 
wherein 
the touch wires [touch lines 15, 115, 215, 315, 415,515 or 615] and data lines [source lines 11j, 111j, 211j, 311j, 511j or 611j] are disposed in parallel with each other in a same layer, 
the touch wires [touch lines 15, 115, 215, 315, 415,515 or 615] comprise at least one dummy touch wire not connected to any one of the touch sensing electrodes of the TFT substrate [in a row arrangement horizontally from left to right, see Fig. 1 above, similar to the amended Fig. 3 of the instant application],
wherein each of the plurality of touch wires is disposed between adjacent two of the plurality of data lines in a second cycle different from the first cycle, 
wherein  
the plurality of first filters, the plurality of second filters, and the plurality of third filters respectively correspond to a plurality of first sub-pixels, a plurality of second sub-pixels, a plurality of third sub-pixels, which have colors different from each other, and are sequentially arranged in the first cycle, and 
wherein 
the plurality of black matrices comprise a plurality of first black matrices and a plurality of second black matrices, 
wherein 
the plurality of first black matrices correspond to the plurality of touch wires and the data lines adjacent to the plurality of touch wires, 
the plurality of second black matrices correspond to remaining data lines, and 
a width of each of the first black matrices is greater than a width of each of the second black matrices, and wherein 
a sum of areas of the plurality of first sub-pixels masked by the corresponding black matrices, 
a sum of areas of the plurality of second sub-pixels masked by the corresponding black matrices, and 
a sum of areas of the plurality of third sub-pixels masked by the corresponding black matrices are same.  

Regard to claims 2 and 12, Morinaga discloses the embedded touch liquid crystal display, wherein the first cycle is 3, and the plurality of first filters, the plurality of second filters, and the plurality of third filters are red (R), green (G), and blue (B) respectively. 

    PNG
    media_image2.png
    399
    724
    media_image2.png
    Greyscale

Regard to claims 3 and 13, Morinaga discloses the embedded touch liquid crystal display, wherein the second cycle is not a multiple of 3.  
Regard to claims 4 and 14, Morinaga discloses the embedded touch liquid crystal display, wherein the second cycle is a multiple of 2 [shown in Fig. 8 above similar to Fig. 4 of the instant application].  

    PNG
    media_image3.png
    396
    747
    media_image3.png
    Greyscale

Regard to claims 5 and 15, Morinaga discloses the embedded touch liquid crystal display, wherein the second cycle is a multiple of 5 [shown in Fig. 6 above similar to Fig. 8 of the instant application].  

Regard to claims 7 and 17, Morinaga discloses the embedded touch liquid crystal display further comprising: a liquid crystal layer disposed between the color filter substrate and the transistor substrate; an upper polarizer disposed on the color filter (CF) substrate; and a lower polarizer disposed under the transistor (TFT) substrate [Polarizing plates, which are not illustrated, are attached to outer surfaces of the substrates 11a and 11b [0039]].  

Regard to claims 8 and 18, Morinaga discloses the embedded touch liquid crystal display, wherein the embedded touch liquid crystal display is an embedded touch fringe field switch (FFS) liquid crystal display [0041].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga (US20190391431) as applied to claims 1 and 9 in view of Sun et al. (US 20210183891).

Dong et al. or Morinaga fail to disclose the embedded touch liquid crystal display further comprising: a plurality of fourth filters corresponding to a plurality of fourth sub-pixels, wherein the first cycle is 4, and the plurality of first filters, the plurality of second filters, the plurality of third filters, and the plurality of fourth filters are respectively red (R), green (G), blue (B), and white (W), while the second cycle is not a multiple of 4. 

    PNG
    media_image4.png
    217
    552
    media_image4.png
    Greyscale

Sun et al. teach the embedded touch liquid crystal display further comprising: a plurality of fourth filters corresponding to a plurality of fourth sub-pixels, wherein the first cycle is 4, and the plurality of first filters, the plurality of second filters, the plurality of third filters [a first color sub-pixel region 11, a second color sub-pixel region 12 and a third color sub-pixel region 13 used to emit one of the three primary color lights, respectively. The three primary colors of light may be red, green, blue light], and the plurality of fourth filters [white sub-pixel region 10 [0047]] are respectively red (R), green (G), blue (B), and white (W), while the second cycle is not a multiple of 4 [with touch electrode line 20 is disposed between a row of white sub-pixel regions 10 and a row of the first color sub-pixel regions 11 along the direction of the first data line 31 [0053]]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify an embedded touch liquid crystal display device as Dong et al. or Morinaga disclosed with further comprising: a plurality of fourth filters corresponding to a plurality of fourth sub-pixels, wherein the first cycle is 4, and the plurality of first filters, the plurality of second filters, the plurality of third filters, and the plurality of fourth filters are respectively red (R), green (G), blue (B), and white (W), while the second cycle is not a multiple of 4 for increased the contrast of the display device including the array substrate and reduced power consumption [0050] and increased the aperture ratio [0053] as Sun et al. taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871